 In the Matter of PACIFIC GAS AND ELECTRICCOMPANYandUNITEDELECTRIC&RADIOWORIKERSOF AMERICACase No. R-274AMENDMENT TO DECISIONANDDIRECTION OF ELECTIONSNovember 20, 1937On October 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled matter.'On November 5, 1937, International Brother-hood of ElectricalWorkers, an intervenor in this proceeding, re-quested the Board to withdraw its name from the ballot in the electionswhich the Board had directed in said Direction of Elections.After due consideration of this request, the Board herebyAMENDS the Decision in the above entitled matter, dated October 16,1937, by striking out the words, "If a majority of the employees in therailway group elect to be represented by any one of the three unionsother than the Amalgamated", which appear as the first clause of thefourth sentence of the second paragraph of subsection B of Section IVof said Decision, and by inserting in lieu, thereof the words, "If amajority of the employees in the railway group elects to be representedby one of the unions other than the Amalgamated";AMENDS the Direction of Elections in the above-entitled matter,dated October 16, 1937, by striking out the words, "to determinewhether they desire to be represented by United Electrical andRadio Workers of America, by California Gas and Electric EmployeesUnion, by International Brotherhood of Electrical Workers for thepurposes of collective bargaining, or by none of them", which appearas the concluding portion of Paragraph 1 of said Direction of Elec-tions, and by inserting in lieu thereof the words, "to determinewhether they desire to be represented by United Electrical and RadioWorkers of America or by California Gas and Electric EmployeesUnion for the purposes of collective bargaining, or by neither"; andAMENDS the Direction of Elections in the above entitled matter,dated October 16, 1937, by striking out the words, "to determinewhether they desire to be represented by Amalgamated Association' 3 N L. R. B. 835.180 DECISIONS AND ORDERS181_of Street Electric Railways and Motor Coach Employees of America,Local Division No. 256, by United Electrical and Radio Workers ofAmerica, by California Gas and Electric Employees Union, by Inter-national Brotherhood of Electrical Workers for the purposes of col-lective bargaining, or by none of them", which appear as the con-cluding portion of Paragraph 2 of said Direction of Elections, and byinserting in lieu thereof the words, "to determine whether theydesire to be represented by Amalgamated Association of Street Elec-tricRailways and Motor Coach Employees of America, Local Divi-sion No. 256, by United Electrical and Radio Workers of America, orby California Gas and Electric Employees, Union for the purposes ofcollective bargaining, or by none of them".0